Title: To George Washington from Jean Louis Du Rumaine, 15 November 1793
From: Rumaine, Jean Louis Du
To: Washington, George


          
            Monsieur Le president,
            Edenton caroline Du Nord15. 9bre 1793.
          
          Les malheurs Sans nombre que j’ai éprouvé et L’absolue detresse à La quelle je Suis
            reduit me forcent à avoir Recours à La commiseration Du congrès.
          Victime de L’insurrection arrivée dans Le quartier de jacmel isle de St Domingue, je
            m’embarquai en juillet dernier avec mon épouse enceinte de huit mois, Sur une goelette
            Venant à edenton caroline Du Nord. j’avais été assez heureux pour Sauver des mains des
            Brigands quelque peu d’argent, mes couverts de Table et Environ Sept milliers de caffe
            que j’avais dans un magasin au bord de mer. Les corsaires anglais m’ont Enlevé En Route
            mon argent et mon argenterie, pour comble le malheur La goelette a fait côte au cricot,
            et mon caffé n’a pu m’être remis que Tres avariè; arrivé à ma destination je me Suis
            conformé à La Loi, on a verifié Le poids du caffé, La Seule grace que L’office ait pu
            m’accorder a été de me donner pour Le payement des droits un delai de 4. mois en
            fournissant caution. ce delai est prêt décheoir et a peine puis-je Trouver du caffé
            Somme Suffisante pour payer Les droits. je me Trouve par La privé de la Seule Ressource
            Sur La quelle je fondais mon existence et celle de ma famille. j’ai cru dans cette
            circonstance accablante devoir m’adresser au congrès, et Vous Supplier, Monsieur Le
            president, de Vouloir bien y appuyer ma reclamation.
            j’attens ce bienfait de L’humanité avec La quelle Vous avez Traité Tous Les malheureux
            insulaires. je Suis avec un profond Respect, Monsieur Le president,
            Votre Tres humble et très obeissant Serviteur.
          
            jean Louis Du Rumaine
          
        